Citation Nr: 0305253	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-23 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic lumbar 
paravertebral and gluteal fibromyositis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946 and from January 1951 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision, issued Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in San Juan, the Commonwealth of Puerto Rico, which 
increased the veteran's disability rating from noncompensable 
(zero percent disabling) to 20 percent disabling.

In April 1999, the veteran withdrew his request for a hearing 
before a member of the Board and, instead, requested a 
hearing before a local hearing officer.  He was afforded a 
hearing before a hearing officer at the RO in July 1999.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The medical evidence reflects that the veteran's chronic 
lumbar paravertebral and gluteal fibromyositis is manifested 
by muscle spasms of the lumbosacral paravertebral and gluteal 
muscles, mild tenderness to palpitation of the lumbar 
paravertebral muscles, and moderate limitation of motion of 
the lumbar spine with complaints of pain.  Testing revealed 
no abnormalities of the muscles.

3.  Pain in the lower extremities, diminished pinprick and 
sensation of the lower extremities, absent and diminished 
ankle jerks, positive straight leg raising, poor balance, 
swelling of the legs, spondylosis, and a mild limp with 
resulting need of a cane are not manifestations of the 
veteran's service-connected disability.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for chronic lumbar paravertebral and gluteal fibromyositis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.40, 4.59, 4.71a, 
Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via the July 2002 Supplemental Statement 
of the Case (SSOC).  The July 2002 SSOC further notified the 
veteran that ultimate responsibility for the submission of 
evidence remained with him.  He was specifically requested to 
inform VA of any private medical providers from which 
evidence could be obtained by letter in July 2002.    He was 
notified of the laws and regulations regarding service 
connection claims and personality disorders in the August 
1997 Statement of the Case (SOC) and July 2002 SSOC.  The 
Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examinations October 
1996, February 1998, and July 1999.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting reports have been 
obtained.  The veteran's representative, in the November 2002 
informal hearing presentation, asserts that a new VA 
examination is needed because it was "feasible" that the 
veteran's condition had gotten worse.  The Board does not 
agree that a new examination is warranted.  The evidence of 
record is adequate to evaluate the veteran's service-
connected back condition, as separated from his nonservice-
connected back conditions.  Also, the veteran, in August 2002 
correspondence, does not contend that his back condition had 
worsened but instead requested that his appeal be forwarded 
to the Board.  

Additionally, private medical records have been associated 
with his claims file.  The veteran was afforded the 
opportunity to offer testimony at a hearing before a hearing 
officer in July 1999.  A transcript is of record.  The 
veteran receives Social Security benefits due to age, not 
disability.  The veteran specifically indicated in his August 
2002 statement that he did not have additional evidence.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

II.  Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Summary of the Evidence

The veteran was afforded a VA muscles examination in October 
1996.  The October 1996 examination report reflects that the 
veteran referred to low back pain, associated with pain in 
the right leg.  He also indicated that the pain worsened upon 
bending forward.  The examination report reflects that there 
were no postural abnormalities of his back, no fixed 
deformities, and evidence of severe lumbosacral paravertebral 
muscle spasm.  The report reflects the following ranges of 
motion: forward flexion to 30 degrees, backward extension to 
15 degrees, 20 degrees of right and left lateral flexion and 
rotation, and objective pain on all movements of the lumbar 
spine.  There was no muscle atrophy of the lower extremities, 
absent left ankle jerk which pointed toward damage to the 
left S1 root, a positive straight leg raising on the left 
leg, and diminished pinprick and smooth sensation in the left 
S1 dermatome of the leg.  The examination report contains a 
diagnosis of chronic lumbar paravertebral and gluteal 
fibromyositis with a clinical S1 radiculopathy.

An October 1996 VA electromyographic examination report, 
conducted to rule out left S1 radiculopathy, reflects that 
the study was limited because the veteran was unable to 
tolerate the study but reflects that there were no 
abnormalities of the muscles tested.

A February 1998 VA aid and attendance examination report 
reflects that the veteran had an erect and normal posture, 
had mild limping secondary to low back pain radiating to his 
right left, right leg pain which irradiates from the back to 
the right leg, and deficits of poor balance were present 
secondary to low back pain.  The report contains diagnoses of 
lower lumbar levoscoliosis, L4-L5 and L5-S1 degenerative disc 
disease, moderate thoracolumbar spondylosis deformans, and 
probable L5-S1 neural foramina narrowing which the report 
reflects could have been the cause of the veteran's severe 
right leg pain.

A July 1999 VA spine examination report reflects that the 
veteran referred to a severe localized low back pain 
associated with swelling of the legs, he indicated that he 
did not take any painkillers, and he reported that the pain 
was constant with no activity precipitating pain.  The report 
reflects that in the proceeding year, the veteran did not 
have any emergency room visits or hospitalizations due to 
severe low back pain, nor were there any visits to doctors 
due to low back pain.  The veteran used a cane to maintain 
balance and he indicated that he could not life heavy objects 
and could not do window work.  The report reflects that 
physical examination of the veteran revealed no objective 
evidence of painful motion, mild lumbar paravertebral muscle 
spasms and mild gluteal muscle spasm, objective evidence of 
weakness of extensor hallus longus, diminished ankle 
dorsiflexor muscle strength, and mild tenderness to palpation 
on the lumbar paravertebral muscles.  The following ranges of 
motion are reflected in the examination report: 20 degrees of 
lateral flexions and 35 degrees of rotations; the report 
reflects that the veteran refused to cooperate during the 
examination and would not attempt forward or backward 
flexion, claiming severe pain.  The report reflects that 
there was not painful motion in the range of motion measured.  
The report further reflects that the veteran had a normal 
gait cycle, there was no muscle atrophy of the lower 
extremity, he had absent left ankle jerk, he had diminished 
right ankle jerk, and negative straight leg raising 
bilaterally.   The examination report reflects that the VA 
examiner indicated that, after a review of the medical 
evidence of record, the veteran's current discogenic diseases 
and all finding by X-rays were not related to his service-
connected low back condition.

The July 1999 hearing transcript reveals that the veteran 
testified that painkillers that had been prescribed to him 
did not alleviate his pain, his pain was constant, he had to 
sit down and remain still until the pain got better, and he 
did not receive therapy for his condition.  The transcript 
also reflects that he indicated that he is not able to bend 
in any direction and if he attempts to bend, he remains bent.  
The transcript further reflects that he stated that he 
received Social Security benefits due to his age, not a 
disability, he does not work, he likes to watch television 
and read, his wife drives him to keep medical appointments, 
and he cannot sit or stand for a long period of time.  He 
also testified that he felt that his condition radiates 
towards his extremities and that his legs swell.

Private medical records from August 2001 and May 2002 reflect 
main diagnoses of degeneration of the thoracic or lumbar 
intervertebral, bursitis disorders, and unspecified 
osteoarthrosis.  A medical certificate received in August 
2002 reflects diagnoses of degenerated discs at L4-L5 and L5-
S1, and stracolumbar spondilosis.

An undated lay statement indicates that veteran had a better 
times sleeping on the floor due to his back pain.

Legal Analysis

The veteran was first granted service connection for chronic 
lumbar paravertebral and gluteal fibromyositis via an October 
1959 rating decision due to recurrent back pain and mild to 
moderate lumbar-paravertebral and gluteal muscles spasms.  
Fibromyositis is defined as an inflammation of the 
fibromuscular tissue.  See Dorland's Illustrated Medical 
Dictionary (27th ed. 1988).  In short, the veteran's service 
connected disability evolves around a muscular condition.

A review of the evidence of record reveals that the veteran 
currently suffers from not only muscular spasms, but also 
from a degenerative disc disease, to include radiculopathy.  
Radiculopathy is a disease of the nerve roots that is 
commonly manifested by shooting pains into the lower 
extremities.  Id.  In the instant case, the evidence reveals 
that the veteran suffers from radiculopathy of the S1 nerve 
root.  The evidence further reflects a diagnosis of 
spondylosis.  The July 1999 examination report specifically 
indicates that these disabilities are not a result of the 
veteran's service-connected condition.  When it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In the instant case, the effect of the 
veteran's non-service connected degenerative disc disease 
condition can be separated from his service-connected muscle 
condition.  Pain in the lower extremities, diminished 
pinprick and sensation of the lower extremities, absent and 
diminished ankle jerks, positive straight leg raising, poor 
balance, swelling of the legs, spondylosis, and a mild limp 
with resulting need of a cane have been attributed to the 
veteran's degenerative disc disease.  Accordingly, these 
symptoms will not be considered when evaluating the veteran's 
disability rating.

The veteran's chronic lumbar paravertebral and glueteal 
fibromyositis is evaluated as 20 percent disabling under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.20 (2002).  Severe 
strain, or listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, is given a 40 percent rating.  Lumbosacral 
strain with muscle spasm on extreme forward bending in 
standing position, loss of lateral spine motion, unilateral, 
in standing position is assigned a 20 percent rating.  A 10 
percent rating is given for lumbosacral strain with 
characteristic pain on motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The evidence of record reveals that the veteran's chronic 
lumbar paravertebral and glueteal fibromyositis is manifested 
by muscle spasms of the lumbosacral paravertebral muscles, 
which the October 1996 VA examination report characterized as 
severe but the July 1999 VA examination report characterized 
as mild.  Additionally, the July 1999 VA examination report 
reflects that the veteran had mild gluteal muscle spasms and 
mild tenderness to palpitation of the lumbar paravertebral 
muscles.  The veteran's service-connected back condition is 
not manifested by abnormal mobility or severe muscular 
symptoms.  Accordingly, the Board finds that the veteran's 
disability picture does not more closely approximate the 
criteria for a higher, 40 percent, disability rating.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (2002).

Functional limitation, supported by adequate pathology and 
evidenced by the veteran's visible behavior, due to such 
things as pain, weakness, instability, and interference with 
walking, standing and sitting must also be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  In 
the instant case, the evidence reveals that the veteran has 
indicated that he is not able to bend in any direction and 
that he has constant pain that radiates into his legs.  The 
veteran is competent to testify to readily visible and 
identifiable symptoms.  But the evidence does not reveal that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical causation or 
etiology, and, as such, he is not competent to offer a 
probative medical opinion that the symptoms he describes are 
due to service-connected back condition and not due to his 
other, nonservice-connected disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  As previously indicated, 
the veteran's radiculopathy is attributed to a discogenic 
disease, not his service-connected condition.  Additionally, 
his mild limp and poor balance are attributed to his 
discogenic disease, not his service-connected muscular 
condition.  Accordingly, when evaluating any additional 
functional limitation due to the veteran's service-connected 
condition alone, the Board finds that evidence does not 
warrant an increased rating based on additional functional 
limitation.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

The Board has also considered if the veteran is entitled to a 
higher disability rating under alternative diagnostic codes 
available for evaluating spine disabilities.  First, the 
Board notes that a disability rating based on intervertebral 
disc syndrome is not warranted in the instant case as the 
July 1999 VA examination report reflects that his discogenic 
disease symptoms were not related to his service-connected 
condition.  As such, the progressive degenerative processes 
that are causing systematic neuropathy cannot be used to 
trigger the application of the diagnostic code for such 
symptoms.  As such, a rating based on intervertebral disc 
syndrome symptomotology is not warranted.  See 38 C.F.R. 
§§ 4.27, 4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 
54,345 (to be codified at 38 C.F.R. § 4.71a, DC 5293) 
(effective Sept. 23, 2002); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The evidence reveals that the veteran has limitation of 
motion of the lumbar spine.  The evidence of record does not 
indicate whether the limitation of motion is attributable to 
his service-connected condition or to other nonservice-
connected conditions.  Accordingly, the Board will evaluate 
his limitation of motion as if it is attributable solely to 
his service-connected disability.  See 38 C.F.R. §§ 3.102, 
4.3 (2002); Mittleider v. West, 11 Vet. App. 181 (1998).  The 
October 1996 VA examination report reflects that the veteran 
had 30 degrees of flexion (at which point pain began), 15 
degrees of extension, and 20 degrees of rotation, with 
objective evidence of pain on all movements of the lumbar 
spine.  This evidence is indicative of moderate limitation of 
motion.  In comparison, the July 1999 VA examination report 
reflects that the veteran's range of rotation was normal and 
he had slight limitation of lateral flexion (to 20 degrees), 
with no objective evidence of painful motion.  The veteran 
refused to cooperate during the examination and would not 
attempt forward or backward flexion, claiming severe pain.  
As the veteran refused to cooperate during the examination, 
the Board must carefully look to the complete evidence of 
record to evaluate the veteran's current limitation of 
motion.  As indicated, the October 1996 VA examination report 
reflects, with pain, moderate limitation of motion.  While 
the veteran asserted that his pain on motion is so severe 
that he refused to attempt to bend for the VA examiner, the 
evidence of record also reflects that the veteran has 
indicated that he does not take pain medication for pain he 
characterized as severe.  Instead, the July 1999 hearing 
transcript reflects that he would sit down and remain still 
until the pain got better.  Viewing the complete evidence of 
record, the Board finds that the evidence of record does not 
more closely approximate severe limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) (severe 
limitation of motion is rated as 40 percent disabling; 
moderate limitation of motion is rated as 20 percent 
disabling; slight limitation of motion is rated as 10 percent 
disabling).  Accordingly, an increased rating is not 
warranted under Diagnostic Code 5292.

In brief, the veteran's service-connected chronic lumbar 
paravertebral and gluteal fibromyositis does not more closely 
approximate the criteria for a rating in excess of 20 percent 
rating.  See 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic 
Code 5295 (2002).  Additionally, a higher disability rating 
under an alternative diagnostic code is not warranted.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5292 and 5393 
(2002); 67 Fed. Reg. 54,345 (to be codified at 38 C.F.R. 
§ 4.71a, DC 5293) (effective Sept. 23, 2002).  As such, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent, and his 
increased rating claim fails.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  As the preponderance of the 
evidence is against his increased rating claim, the benefit-
of-the-doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002).
 
Finally, the Board has no reason to doubt that the veteran's 
service-connected disability may limit his efficiency in 
certain tasks.  However, the evidence of record is not 
reflects of an exceptional or unusual disability picture and 
the record is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2002).

(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for chronic lumbar paravertebral and 
gluteal fibromyositis is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

